Per Curiam.

The respondent was admitted to the Bar on March 30, 1960 at a term of the Appellate Division in the Second Judicial Department. The Justice of the Supreme Court to whom the issues herein were referred for hearing and report having submitted his report to this court, wherein he found all four charges of professional misconduct set forth in the petition to be sustained, the petitioner now moves to confirm the report. By letter sent to the court, dated August 25, 1972, the respondent advises that he “ will not object to the confirmation nor any of the Findings and Comments ” set forth in the report.
In substance, the four charges against the respondent, which are based upon his conduct with respect to three separate clients and with another attorney, allege that the respondent was neglectful in handling his clients’ affairs, failed to properly com*186municate with his clients, failed to resolve a matter on behalf of a client in the manner promised and failed to deal candidly with the other attorney.
In our opinion, the evidence fully supports the-findings in the report. The petitioner’s motion to confirm the report is granted and the charges are found to have been sustained, as indicated in the report.
In considering the nature of the discipline to be imposed, we have weighed the respondent’s neglect of his clients’ affairs and his conduct vis-á-vis a fellow attorney against the background of his past unblemished record, his wife’s illness which subjected him to great financial and domestic pressures, the fact that no client was deprived of any cause of action or legal remedy and the restitution of his modest fees, and deem the appropriate measure of discipline to be a censure. Accordingly, the .respondent is hereby censured for his misconduct.
Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.